United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3752
                                      ___________

Kenneth Royal,                            *
                                          *
             Plaintiff-Appellant,         *
                                          *
      v.                                  *
                                          *
John Doe, Police Officer, City of         *
DeQueen Police Department; John           *
Doe, Police Officer, City of              *
DeQueen Police Department; Kim            *
Culp, Supervisor, Sevier County           *
Jail; John Partain, Sheriff, Sevier       *
County, Arkansas; Neddy Wilson,           *   Appeal from the United States
Jailer, Sevier County Jail; Steve         *   District Court for the Western
Watson, Police Captain;                   *   District of Arkansas.
                                          *
             Defendants,                  *         [UNPUBLISHED]
                                          *
Troy Cravens, Sergeant; Mark              *
Logazino, Patrolman;                      *
                                          *
             Defendants-Appellees,        *
                                          *
Mark Bailey, Officer;                     *
                                          *
             Defendant,                   *
                                          *
Jim Smith, Chief of Police,               *
DeQueen, Arkansas,                        *
                                          *
             Defendant-Appellee.          *
                                      ___________

                               Submitted: September 10, 2001

                                    Filed: September 20, 2001
                                     ___________

Before LOKEN and FAGG, Circuit Judges, and BOGUE,* District Judge.
                             ___________

PER CURIAM.

        After a police dog bit Kenneth Royal during an arrest, Royal sued City of
DeQueen police officers for use of excessive force under 42 U.S.C. § 1983.
Construing an amendment to Royal’s pro se complaint in the light most favorable to
Royal, we believe Royal also asserted claims against the City of DeQueen (the City)
and Police Chief Smith for maintaining unconstitutional policies about the use of
excessive force and police dogs, failure to follow these policies, and failure to train and
properly supervise the officers who arrested Royal. The district court** denied Royal’s
motions for appointment of counsel, so Royal represented himself. Although Royal
listed the doctors who treated his dog bite as witnesses, he did not prepay the fees and
mileage costs as required by the local rule and the court’s order; thus the doctors were
not issued subpoenas and did not appear to testify. Royal testified to his version of
events leading to the dog bite and to his resulting injuries. At the close of Royal’s case,
the district court granted judgment as a matter of law for the City and Chief Smith.
After considering the case against the police officers, the jury returned a verdict for the
officers.


      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      **
         The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                           -2-
       Royal appeals, challenging the district court’s denial of his motions for
appointment of counsel, refusal to issue subpoenas without prepayment of fees, and
grant of judgment as a matter of law on his municipal and individual liability claims in
favor of the City and Chief Smith. Having reviewed the appointment of counsel and
subpoena claims for abuse of discretion and the entry of judgment as a matter of law
de novo, we affirm. See Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998)
(reviewing appointment of counsel motions for abuse of discretion); Williams v. Carter,
10 F.3d 563, 566 (8th Cir. 1993) (reviewing decision to issue subpoenas for indigent
parties at government expense for abuse of discretion); see also Hawkins v. City of
Farmington, 189 F.3d 695, 700-01 (8th Cir. 1999) (reviewing judgment as a matter of
law de novo).

       We reject Royal’s contention that the district court abused its discretion in
declining to appoint counsel. Although the court may appoint counsel in some civil
cases, Royal had no statutory or constitutional right to have counsel appointed. See
Stevens, 146 F.3d at 546. Indeed, the record shows Royal had the ability to represent
himself adequately in a case that was neither factually nor legally complex. Similarly,
the court did not abuse its discretion in refusing to issue subpoenas without Royal’s
prepayment of fees. See Williams, 10 F.3d at 566. Besides, Royal’s own testimony
presented the evidence he sought to obtain from the absent doctors. Finally, the district
court properly granted judgment for the City and Chief Smith because Royal failed to
make a submissible case on his claims of unconstitutional policies, failure to follow
those policies, training failures, and improper supervision of subordinate officers. See
Audio Odyssey, Ltd. v. Brenton First Nat. Bank, 245 F.3d 721, 741-42 (8th Cir. 2001).
Having considered the evidence and all reasonable inferences in the light most
favorable to Royal, we conclude that no reasonable person could arrive at a verdict in
Royal’s favor. See Hawkins, 189 F.3d at 701.

     Finding no reversible error, we thus affirm the district court. See 8th Cir. R.
47B. We also deny Royal’s motion to supplement the record.

                                          -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-